726 N.W.2d 24 (2007)
Jeanne CORNELL and David Edward Cornell, Plaintiffs-Appellees,
v.
ERP OPERATING LIMITED PARTNERSHIP and Equity Residential Property Management Corporation, Defendants-Appellants, and
Pines of Cloverlane Apartments, Defendant.
Docket No. 132350, COA No. 269331.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the application for leave to appeal the September 19, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court prior to the completion of the proceedings ordered by the Court of Appeals.